Title: Mary Smith Cranch to Abigail Adams, 19 October 1799
From: Cranch, Mary Smith
To: Adams, Abigail


				
					My dear Sister
					Quincy october 19th 1799
				
				I was very glad to hear by the Letter you sent me from Brookfield, that you had got Safely so far. the week prov’d so Stormy & disagreable I was affraid I Should hear you were Sick. this week has been in general So pleasant excepting one day very windy that I hope you are Safe at eastchester this evening, & that the President is recover’d from his cold. your children well & the Sweet Caroline rejoicing to see Grandmama
				I went yesterday to see mrs Black— it was the first time I had seen your House Since you left it— all was Safe there: but I did not want to

stay in it— I mett mr D Greenleaf & wife mrs Black & her Daughter Blake at mr Blacks. mr Blake is in Jail in Boston mr & mrs Greenleaf regret the absence of your Family very much, mr Shaws company especially. I believe they will spend the winter in Boston. mr Apthorps Family mov’d into Boston today: I am no great visitor or I should feel deserted So many have left us. mrs Black will be in Boston the Siting of the court with her Husband. if We Should be Well, I may Sometims go to Town With them this is all the excursions I expect to make till you return—
				I went over to Weymouth the day you left Quincy & took with me the Gown & Flour for mrs Norton She sends her Duty & many thanks— Richard & willm walk’d over to see the Parade Which Was to have been the next day but the rain disappointed them, as it did hundreds of others
				mr [Gunrry] has return’d your Sons Letter which you lent him. I Shall inclose it, as I suppose you would wish to have it with you—
				Judge Cushing call’d upon us this afternoon I gave him my Sons Letter, & mr Cranch talk’d with him upon the Subject— he Says unless the other Judge Should be prejudgicd in favor of some other Person he does not doubt his obtaining the office he wishes for— I believe the office is respectable—& if it will Support him & make him cheerful I Shall be glad— He is Scarcly ever out of my mind— I hope my dear Sister you will find time to write to him— he does wrong to be so deprest his misfortuns have in a manner destroy’d his usefulness he is too good to be lost—for want of fortitude & a resolute Spirit— Since cousin Thomas’ visit he feels as if he had a Friend & indeed a Brother—cousins visit was an unspeakable advantage to him— I hope they will meet again Somehow or other the very Face of Cousin Thomas will inspire him with courage
				Mr Cranch’s cold is much better— Doctor Phipps has lost his Son. Gaius Thayers Wife & two children are Sick with the Fever his Son dy’d off. his Wife he hopes will leave him he says—wretch—I hope he will never have another
				Did you think to leave a pair of St[ockings] for Miss Paine? I forgot to take them if you did.
				remember me kindly to the Presidentt your children & all Friends & write as often as you can to— / your ever affectionate & gratefal / Sistr
				
					Mary Cranch
				
			